It appearing to the court, that the object of this bill, is to obtain a discovery of certain matters, relating to a suit at law, wherein this defendant is plaintiff, and that the defendant is' not to be found within the state, so that the process cannot be served upon him, to compel an answer to the equitable matter aforesaid.
It is ordered, that unless the said defendant appear, and answer on, or before the first day of the next term, that the bill be taken pro confesso; and that in the mean time the proceedings at law between the parties be stayed : and it is also farther ordered, that a copy of this rule be served on the attorney for the defendant, in his suit at law, and be also published in one of the gazettes weekly, until the 21st day of April next.